Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 1 of 13 PageID 726




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   TUREKISHA LITTLE,

                Plaintiff,

   v.                                                    Case No. 8:20-cv-1570-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                              /

                                         ORDER

         Plaintiff seeks judicial review of the denial of her claim for Supplemental

   Security Income (“SSI”). As the Administrative Law Judge’s (“ALJ”) decision was

   based on substantial evidence and employed proper legal standards, the

   Commissioner’s decision is affirmed.

                                            I.
         A.     Procedural Background

         Plaintiff filed an application for SSI (Tr. 196-204).    The Social Security

   Administration (“SSA”) denied Plaintiff’s claims both initially and upon

   reconsideration (Tr. 113-14; 126-27). Plaintiff then requested an administrative

   hearing (Tr. 154-66).     Per Plaintiff’s request, the ALJ held a hearing at which

   Plaintiff appeared and testified (Tr. 40-63). Following the hearing, the ALJ issued

   an unfavorable decision finding Plaintiff not disabled and accordingly denied

   Plaintiff’s claims for benefits (Tr. 18-26). Subsequently, Plaintiff requested review
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 2 of 13 PageID 727




   from the Appeals Council, which the Appeals Council denied (Tr. 1-14). Plaintiff

   then timely filed a complaint with this Court (Doc. 1). The case is now ripe for

   review under 42 U.S.C. §§ 405(g), 1383(c)(3).

         B.     Factual Background and the ALJ’s Decision

         Plaintiff, who was born in 1971 (Tr. 196), claimed disability beginning

   November 1, 2012 (Tr. 196). Plaintiff did not complete high school but did attend

   school through the ninth grade (Tr. 57). Plaintiff has no past relevant work (Tr. 25).

   Plaintiff alleged disability due to loss of vision in her left eye, chronic external

   hemorrhoids, severe anemia requiring episodic blood transfusions, depression,

   headaches, extreme fatigue, and deterioration of vision in her right eye (Tr. 43).

         In rendering the administrative decision, the ALJ concluded that Plaintiff

   had not engaged in substantial gainful activity since October 10, 2017, the

   application date (Tr. 20). After conducting a hearing and reviewing the evidence of

   record, the ALJ determined Plaintiff had the following severe impairments: corneal

   leukoma, pseudophakia, exotropia, proptosis, central corneal opacity, and status

   post cataract extraction at the left eye; and nuclear sclerosis and cataracts of the

   right eye (Tr. 20). Notwithstanding the noted impairments, the ALJ determined

   Plaintiff did not have an impairment or combination of impairments that met or

   medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

   Appendix 1 (Tr. 22). The ALJ then concluded that Plaintiff retained a residual

   functional capacity (“RFC”) to perform the following:

                “[l]ight work as defined in 20 CFR 416.967(b) except she
                can occasionally balance. At the left eye, she has no vision


                                             2
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 3 of 13 PageID 728




                to include no near acuity, no far acuity, no
                accommodation, and no color vision. Her vision fields are
                limited to frequent. She must avoid concentrated exposure
                to hazards and fumes, odors, dusts, gases etc. She can do
                no work that requires driving” (Tr. 22).

   In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

   and determined that, although the evidence established the presence of underlying

   impairments that reasonably could be expected to produce the symptoms alleged,

   Plaintiff’s statements as to the intensity, persistence, and limiting effects of her

   symptoms were not entirely consistent with the medical evidence and other

   evidence (Tr. 24-25).

         Given Plaintiff’s background, RFC, and the fact that Plaintiff has no past

   relevant work, the vocational expert (“VE”) testified that Plaintiff could perform

   other jobs existing in significant numbers in the national economy, such as a counter

   attendant (DOT #311.477-014) and cleaner/housekeeper (DOT #323.687-014) (Tr.

   25). Accordingly, based on Plaintiff’s age, education, work experience, RFC, and

   the testimony of the VE, the ALJ found Plaintiff not disabled (Tr. 26).

                                            II.

         To be entitled to benefits, a claimant must be disabled, meaning he or she

   must be unable to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).          A

   “physical or mental impairment” is an impairment that results from anatomical,



                                             3
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 4 of 13 PageID 729




   physiological, or psychological abnormalities, which are demonstrable by medically

   acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

   1382c(a)(3)(D).

         The SSA, in order to regularize the adjudicative process, promulgated the

   detailed regulations currently in effect. These regulations establish a “sequential

   evaluation process” to determine whether a claimant is disabled.          20 C.F.R.

   §§ 404.1520, 416.920.    If an individual is found disabled at any point in the

   sequential review, further inquiry is unnecessary.      20 C.F.R. §§ 404.1520(a),

   416.920(a).   Under this process, the ALJ must determine, in sequence, the

   following: whether the claimant is currently engaged in substantial gainful activity;

   whether the claimant has a severe impairment, i.e., one that significantly limits the

   ability to perform work-related functions; whether the severe impairment meets or

   equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1; and

   whether the claimant can perform his or her past relevant work. 20 C.F.R. §§

   404.1520(a)(4), 416.920(a)(4). If the claimant cannot perform the tasks required of

   his or her prior work, step five of the evaluation requires the ALJ to decide if the

   claimant can do other work in the national economy in view of his or her age,

   education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

   A claimant is entitled to benefits only if unable to perform other work. Bowen v.

   Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable



                                            4
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 5 of 13 PageID 730




   legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence is more

   than a scintilla and is such relevant evidence as a reasonable person would accept

   as adequate to support a conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

   1178 (11th Cir. 2011) (citation and internal quotation marks omitted). While the

   court reviews the Commissioner’s decision with deference to the factual findings,

   no such deference is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec.,

   496 F.3d 1253, 1260 (11th Cir. 2007) (citations omitted).

         In reviewing the Commissioner’s decision, the court may not reweigh the

   evidence or substitute its own judgment for that of the ALJ, even if it finds that the

   evidence preponderates against the ALJ’s decision. Winschel, 631 F.3d at 1178

   (citations omitted); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)

   (citations omitted). The Commissioner’s failure to apply the correct law, or to give

   the reviewing court sufficient reasoning for determining that he or she has

   conducted the proper legal analysis, mandates reversal. Ingram, 496 F.3d at 1260

   (citation omitted). The scope of review is thus limited to determining whether the

   findings of the Commissioner are supported by substantial evidence and whether

   the correct legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284

   F.3d 1219, 1221 (11th Cir. 2002) (per curiam) (citations omitted).

                                            III.

   a. Plaintiff’s subjective complaints

         Plaintiff first contends that the ALJ erred by not properly evaluating

   Plaintiff’s visual impairments. Here, the ALJ evaluated and considered Plaintiff’s



                                             5
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 6 of 13 PageID 731




   visual complaints but found that Plaintiff’s statements regarding the intensity and

   limiting effects of the symptoms were not entirely consistent with the medical

   evidence and other evidence in the record (Tr. 22-25). For the following reasons,

   the ALJ applied the correct legal standards and the ALJ’s decision is supported by

   substantial evidence.

         In addition to the objective evidence of record, the Commissioner must

   consider all of the claimant’s symptoms, including pain, and the extent to which

   these symptoms can reasonably be accepted as consistent with the objective

   evidence and other evidence. See 20 C.F.R. §§ 404.1529, 416.929. To establish a

   disability based on testimony of pain and other symptoms, the claimant must show

   evidence of an underlying medical condition and either (1) objective medical

   evidence confirming the severity of the alleged symptoms, or (2) that the objectively

   determined medical condition can reasonably be expected to give rise to the alleged

   symptoms. Wilson, 284 F.3d at 1225 (citing Holt v. Sullivan, 921 F.2d 1221, 1223

   (11th Cir. 1991)); see 20 C.F.R. §§ 404.1529, 416.929.

         In considering a claimant’s subjective complaints, the ALJ may consider

   whether any inconsistencies exist in the evidence and the extent to which any

   conflicts exist between a claimant’s statements and the rest of the evidence. 20

   C.F.R. §§ 404.1529(c)(4), 416.929(c)(4).     The ALJ may discredit a claimant's

   subjective testimony so long as the ALJ provides “explicit and adequate reasons for

   doing so.” Wilson, 284 F.3d 1219, 1225 (11th Cir. 2002); Holt v. Sullivan, 921 F.2d

   1221, 1223 (11th Cir. 1991). A reviewing court will not disturb a clearly articulated



                                            6
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 7 of 13 PageID 732




   credibility finding regarding a claimant’s subjective complaints supported by

   substantial evidence in the record. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir.

   1995) (per curiam) (citation omitted).

         Further, although an ALJ may not consider a claimant’s truthfulness or

   honesty, an ALJ must still consider whether a claimant’s allegations regarding the

   severity of her symptoms are consistent with the record evidence. See Wilson, 284

   F.3d at 1225.    To do this, the ALJ may consider whether the allegations are

   inconsistent with the claimant’s prior statements and other record evidence. See

   Lowery v. Soc. Sec. Admin. Comm’r, 729 F. App’x 801, 804-05 (11th Cir. 2018)

   (holding that the ALJ properly noted that the claimant’s allegations were

   inconsistent with his wife’s statements and his statements to his doctors).

         Here, Plaintiff alleged that she is unable to handle money due to her lack of

   vision and stress from being confused (Tr. 23). She further alleged that she stays

   home a lot due to her vision loss, is unable to go out alone, is unable to prepare

   food, and needs to wear sunglasses at all times to keep the light out (Tr. 23).

   However, the ALJ found that Plaintiff would best perform at light level work

   activity that does not require visual acuity on the left, nor more than concentrated

   exposure to hazards or pulmonary irritants, nor requires operation of a motor

   vehicle (Tr. 24). In making this determination, the ALJ recognized that he was

   persuaded by certain functional limitation allegations by Plaintiff that were

   reasonably supportable by the medical evidence, but also identified numerous




                                            7
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 8 of 13 PageID 733




   inconsistencies between Plaintiff’s allegations and the medical evidence of record,

   as discussed more below.

          In determining that Plaintiff’s subjective allegations were inconsistent with

   the record evidence, the ALJ relied on the medical opinion of State agency medical

   consultant, Jesse Palmer, M.D. (“Dr. Palmer”) (Tr. 24). After reviewing the record

   in July of 2018, Dr. Palmer opined that Plaintiff had no exertional limitations but

   did have visual limitations, including no vision in the left eye, limited visual fields,

   and a limitation to hazards and pulmonary irritants (Tr. 24, 122). Dr. Palmer

   further opined that Plaintiff did not display blind behaviors at the vision

   examination (Tr. 24, 122). In noting that Plaintiff had diminished vision fields, Dr.

   Palmer noted that there was no indication as to how restricted her vision fields were,

   since Plaintiff’s presentation “appeared exaggerated” (Tr. 24, 120, 122). The ALJ

   incorporated Dr. Palmer’s nonexertional limits into the RFC but still concluded that

   the record as a whole supported a limitation to light level exertion, favorable to

   Plaintiff (Tr. 24).

          Additionally, in November of 2018, Plaintiff presented to Brandon Eye

   Associates with complaints of loss of vision in the left eye, blurry vision, and floaters

   (Tr. 553). However, Lawrence C. Taylor, M.D. (“Dr. Taylor”) noted that Plaintiff’s

   visual acuity on the right was 20/25 at a distance and 20/40 near (Tr. 553). On the

   left, Plaintiff’s visual acuity was limited to light perception (Tr. 553). Despite these

   findings, the ALJ still found that Plaintiff would best perform at “light level work

   activity that does not require visual acuity on the left, nor more than concentrated



                                              8
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 9 of 13 PageID 734




   exposure to hazards or pulmonary irritants, nor work that requires driving a motor

   vehicle” (Tr. 24).

         Additionally, Plaintiff’s allegations were inconsistent with video surveillance

   footage and newspaper reports obtained by the Cooperative Disability

   Investigations Unit (“CDI Unit”). Plaintiff alleged that she had difficulty walking

   around, was unable to shop in stores without help, was unable to handle money,

   and always needed to wear sunglasses (Tr. 23). Despite this, the CDI Unit observed

   Plaintiff walking around a grocery store independently and without her sunglasses,

   and subsequently witnessed Plaintiff pay for groceries and enter her pin number (Tr.

   23, 541).    The CDI Unit also located a news article in which Plaintiff is

   photographed at a community-based food and water drive for hurricane victims

   where she filled bags with water bottles and snacks (Tr. 541, 546-48). In the article,

   Plaintiff is quoted as saying that she got a bag full of candles since her house was

   without power and dark (Tr. 547). Pursuant to HALLEX I-2-10-10(D), information

   gathered by the CDI Unit “is to be considered with … other relevant evidence under

   20 C.F.R. § 416.913(b).”     Thus, the ALJ did not err in considering that such

   observations were inconsistent with Plaintiff’s allegations.

         Lastly, Plaintiff takes issue with the fact that the ALJ did not specifically

   discuss her floaters. However, as the Commissioner correctly states, Plaintiff sought

   treatment for floaters only one time, which was in November of 2018 (Tr. 553).

   “[T]here is no rigid requirement that the ALJ specifically refer to every piece of

   evidence in his decision, so long as the ALJ’s decision … is not a broad rejection



                                             9
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 10 of 13 PageID 735




   which is not enough to enable [a reviewing court] to conclude that the ALJ

   considered [the claimant’s] medical condition as a whole.” Mitchell v. Comm’r Soc.

   Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014). Here, it was Plaintiff’s burden to

   demonstrate that her floaters caused functional limitations. Plaintiff failed to meet

   that burden. See Russell v. Astrue, 331 F. App’x 678, 681 (11th Cir. 2009) (stating

   that “the severity of a medically ascertained disability must be measured in terms of

   its effect upon ability to work, and not simply in terms of deviation from purely

   medical standards of bodily perfection or normality.”). Plaintiff’s optometrist did

   not specifically make any findings regarding the floaters nor note any limitations

   resulting from them. Moreover, when Plaintiff was asked whether her floaters

   blocked or obscured her vision or whether the floaters were just annoying, she

   responded with “annoying” (Tr. 47). Therefore, substantial evidence supports the

   ALJ’s decision.

   b. The VE’s testimony

         Plaintiff contends that the ALJ erred at step five by not accounting for

   Plaintiff’s visual limitations in the hypothetical posed to the VE. At step five, the

   ALJ must consider the assessment of the RFC combined with the claimant’s age,

   education, and work experience to determine whether the claimant can make an

   adjustment to other work. Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004);

   20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work,

   a finding of not disabled is warranted. Phillips, 357 F.3d at 1239. Conversely, if the

   claimant cannot make an adjustment to other work, a finding of disabled is



                                            10
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 11 of 13 PageID 736




   warranted. Id. At this step, the burden temporarily shifts to the Commissioner to

   show other jobs exist in significant numbers in the national economy which, given

   the claimant’s impairments, the claimant can perform. See Washington v. Comm’r of

   Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018); see Foote v. Chater, 67 F.3d 1553,

   1559 (11th Cir. 1995); 20 C.F.R. § 416920(a)(4)(v). “The ALJ must articulate

   specific jobs that the claimant is able to perform, and this finding must be supported

   by substantial evidence, not mere intuition or conjecture.” Wilson, 284 F.3d at 1227

   (citation omitted). There are two avenues by which an ALJ may determine a

   claimant’s ability to adjust to other work in the national economy; namely, by

   applying the Medical Vocational Guidelines (“Grids”) and by using a VE. Phillips,

   357 F.3d at 1239-40. Typically, where the claimant cannot perform a full range of

   work at a given level of exertion or where the claimant has non-exertional

   impairments that significantly limit basic work skills, the ALJ must consult a VE.

   See id. at 1243.

          When the ALJ utilizes the testimony of a VE, the ALJ must pose an accurate

   hypothetical to the VE that accounts for all of the claimant’s impairments. Ingram,

   496 F.3d at 1270 (citation omitted).       If the ALJ properly rejects purported

   impairments or limitations, the ALJ need not include those findings in the

   hypothetical posed to the VE. Crawford, 363 F.3d at 1161 (“[T]he ALJ was not

   required to include findings in the hypothetical that the ALJ had properly rejected

   as unsupported”).     For a VE’s testimony to constitute substantial evidence,




                                            11
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 12 of 13 PageID 737




   however, the ALJ must pose a hypothetical question which comprises all of the

   claimant’s impairments. Wilson, 284 F.3d at 1227.

          Here, Plaintiff takes issue with the jobs identified by the VE and contends

   that such jobs require a visual acuity that Plaintiff lacks (Doc. 23 at Pg. 8). However,

   the VE’s testimony provides substantial evidence to support the ALJ’s finding that

   Plaintiff could perform other jobs that exist in the national economy (Tr. 25-26).

   Here, the ALJ posed a hypothetical question to the VE that mirrored Plaintiff’s RFC

   (Tr. 60-61). Plaintiff’s RFC adequately accounted for Plaintiff’s visual impairments

   (Tr. 22). Moreover, an ALJ is not required to include limitations in the hypothetical

   that are not supported by the record. See Crawford v. Comm’r of Soc. Sec., 363 F.3d

   1155, 1161 (11th Cir. 2004) (stating that the ALJ was not required to include

   findings in the hypothetical that the ALJ had rejected as unsupported).

          Relying on Plaintiff’s RFC, which is supported by substantial evidence, the

   VE testified that a person with such limitations could perform the jobs of lunchroom

   counter attendant and household cleaner (Tr. 61). Plaintiff argues that she may not

   be able to perform these jobs because of her floaters, which the ALJ’s purportedly

   failed to adequately address. However, as previously stated, when Plaintiff was

   asked whether her floaters blocked or obscured her vision or whether the floaters

   were just annoying, she responded with “annoying” (Tr. 47). Therefore, substantial

   evidence supports the ALJ’s finding that Plaintiff is capable of performing the jobs

   identified by the VE.




                                             12
Case 8:20-cv-01570-AEP Document 24 Filed 07/27/21 Page 13 of 13 PageID 738




         Lastly, to the extent Plaintiff asks this Court to reweigh the evidence, such

   action exceeds this Court’s authority. As previously stated, [i]n reviewing the

   Commissioner’s decision, the court may not reweigh the evidence or substitute its

   own judgment for that of the ALJ, even if it finds that the evidence preponderates

   against the ALJ’s decision.     Winschel, 631 F.3d at 1178 (citations omitted);

   Bloodsworth v. Heckler, 703 F.2d at 1239 (citations omitted). Here, since the ALJ

   complied with applicable legal standards and substantial evidence supports his

   decision, any request to re-weigh the evidence is denied.

                                           IV.

         Accordingly, after consideration, it is hereby

         ORDERED:

         1. The decision of the Commissioner is AFFIRMED.

         2. The Clerk is directed to enter final judgment in favor of the Commissioner

   and close the case.

         DONE AND ORDERED in Tampa, Florida, on this 27th day of July, 2021.




   cc: Counsel of Record




                                           13
